Coopee, C. J.,
delivered the opinion of the court.
On the facts disclosed by the record relative to the possession of the lands in controversy, claimed under the conveyance made to her by Evans in 1862, and recognized and acquiesced in by the husband from that time, it is wholly immaterial whether the purchase-money was paid by the husband or by the wife. The parties to this conveyance mistakenly supposed that Evans, who had conveyed the lands to the husband, could by a subsequent deed to the wife revoke the conveyance to the husband and vest the legal title in the wife. But this deed, though ineffectual of and by itself to vest any title in the wife, was sufficient color of title to ripen into a perfect one by the lapse of time. She has held possession under it for more than twenty years, claiming the land as her own, and though the h usband has also resided upon the premises and cultivated the lands, his occupancy has been in recognition of and in subordination to the wife’s claim, and not in his own right as owner. Under such circumstances the husband would be barred by limitation of any action to recover the possession from the wife, and since the husband is barred so also is the creditor, since he could only subject to sale under execution the interest of the husband in the land. Niles v. Davis, 60 Miss. 750.

The decree is affirmed.